Exhibit 10.19

 

Summary of Board of Directors’ Compensation

 

Any member of our board of directors who is also an employee of Fieldstone
Investment Corporation or any of its subsidiaries will not receive any
additional compensation for serving on our board.

 

Independent directors of Fieldstone Investment Corporation are paid the
following fees:

 

Annual retainer

 

$40,000 ($50,000 per annum for the Chairman of the Board)

 

 

 

Annual retainer for committee chair

 

$5,000 ($10,000 per annum for the Audit Committee chair)

 

 

 

Fee for each board and committee meeting attended in person

 

$2,500 ($5,000 per meeting for the Chairman of the Board or the Chair of the
Committee)

 

 

 

Fee for each board and committee meeting attended telephonically

 

$1,250 ($2,500 per meeting for the Chairman of the Board or the Chair of the
Committee)

 

Non-employee directors are reimbursed for their reasonable travel expenses
incurred in connection with their attendance at board meetings and committee
meetings and in connection with their participation in conferences and training
related to their duties as directors.

 

--------------------------------------------------------------------------------